The opinion of the Court was drawn up by
Appleton, C. J.
The writ in this case contained an order to "take the body,” &c., and was served by summons.
" The person and caso can be rightly understood” notwithstanding the order to arrest. In Matthews v. Blossom, 15 Maine, 400, the Court allowed a writ of original summons to be changed to a writ of attachment. The amendment allowed in that case related to the form of the writ, as established by law, and ivas properly granted. It is not like the case of Houghton v. Stowell, 28 Maine, 215, where it was attempted to change the form of action; nor that of Roach v. Randall, 45 Maine, 438, where the Court refused to allow the name of one of the plaintiffs to be stricken out; nor that of Tibbetts v. Smith, 19 Maine, 204, where a 'wrong seal was affixed. The amendments in these and similar instances cited in the able argument of the defendant’s counsel, were deemed matters of substance.
The terms upon which an amendment is to be allowed are at the discretion of the presiding Judge. It must be presumed that such discretion was rightly exercised. Nothing indicates the contrary. . _ Exceptions overruled.
Cutting, Davis, Kent and Walton, JJ., concurred.